Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “formed on the first surface” (line 6) renders the claim indefinite.  It is unclear what previously recited claim element is “formed on the first surface”.  For examination purposes it is assumed that the first welding pattern is “formed on the first surface”.
Further regarding claim 1, the recitation “formed on the second surface” (line 7) renders the claim indefinite.  It is unclear what previously recited claim element is “formed on the second surface”.  For examination purposes it is assumed that the second welding pattern is “formed on the second surface”.
Regarding claim 8, the recitation “formed on the first surface” (line 6) renders the claim indefinite.  It is unclear what previously recited claim element is “formed on the first surface”.  For examination purposes it is assumed that the first welding pattern is “formed on the first surface”.
Further regarding claim 8, the recitation “formed on the second surface” (line 7) renders the claim indefinite.  It is unclear what previously recited claim element is “formed on the second surface”.  For examination purposes it is assumed that the second welding pattern is “formed on the second surface”.
Regarding claim 15, the recitation “formed on the first surface” (line 6) renders the claim indefinite.  It is unclear what previously recited claim element is “formed on the first surface”.  For examination purposes it is assumed that the first welding pattern is “formed on the first surface”.
Further regarding claim 15, the recitation “formed on the second surface” (line 7) renders the claim indefinite.  It is unclear what previously recited claim element is “formed on the second surface”.  For examination purposes it is assumed that the second welding pattern is “formed on the second surface”.
Claims 2-7, 9-14, and 16-21 are rejected as depending from a rejected claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702), and further in view of Widhalm (US 2013/0056025) and Byun et al. (US 2016/0043360).
Regarding claim 1, Yang (Figures 4A-5) discloses a heat transmitting device, comprising:
A main body (1) having an opening (11), and
An integrating portion (15) sealing the opening of the main body (Paragraph 32) and having a first surface (Figures 4A-5: Defined by a top surface of element 1 in the integrating portion 15) and a second surface opposite the first surface (Figures 4A-5: Defined by a bottom surface of element 1 in the integrating portion 15),
Where the integrating portion comprises: a first welding pattern formed on the first surface and a second welding pattern formed on the second surface (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together), and
Where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together).
While Yang discloses ultrasonic welding via ultrasonic welding equipment (Paragraph 36: See elements 5 defining work surfaces) to define the first and second welding patterns, Yang does not explicitly teach or disclose that the type of the first welding pattern and the type of the second welding pattern are different.
Widhalm teaches ultrasonic welding equipment (100) configured to ultrasonically weld first and second surfaces (Defined by parts 110), where a first welding pattern (defined by 302) is formed on the first surface and a second welding pattern (defined by 304) is formed on the second surface (Figures 2 and 3), where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 2 and 3), and where the first welding pattern and the type of the second welding pattern are different (Figure 3 and Paragraph 20).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the ultrasonic welding equipment as disclosed by Yang to impart different welding patterns to first and second surfaces as taught by Widhalm to improve operational lifetime of a heat pipe by increasing bonding strength of between adjacent surfaces of a hermetic seal. 
While Yang as modified by Widhalm discloses first and second welding patterns that are configured to be different, Yang as modified by Widhalm does not explicitly teach or disclose how the welding patterns are configured to be different (i.e. Yang as modified by Widhalm does not explicitly teach or disclose welding pattern asymmetry).
Byun et al. teaches ultrasonic welding equipment (10, 20) configured to form at least one welding pattern (P1, P2) on at least one surface (14, 15, 34, 35) (Paragraph 14), where the at least one welding pattern is configured to be asymmetric (Paragraph 14, see also Figures 8 and 10: Welding patterns are configured to differ based upon pressing pattern, pattern density, and pattern symmetry/asymmetry -i.e. pattern orientation angle-).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first and second welding patterns as disclosed by Yang as modified by Widhalm to be asymmetric as taught by Byun et al. to improve operational lifetime of a heat pipe by increasing bonding strength of between adjacent surfaces of a hermetic seal.
Regarding claim 2, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a tapered structure (Figures 4A-5: The integrating portion tapers from element 1 to element 2).
Regarding claim 5, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), and where the width of the first end is substantially the same as the width of the main body (Annotated Figure 5: The integrating portion is a continuation of the main body, therefore the first width is substantially equal to the width of the main body).
Regarding claim 6, Yang discloses a heat transmitting device as discussed above, where the integrating portion is a heat pipe or a vapor chamber (Paragraph 27).
Regarding claim 7, Yang discloses a heat transmitting device as discussed above, where an end of the integrating portion connected to the main body is curved (Figures 4B and 4C, see also annotated Figure 5: The integrating portion is a continuation of the main body, where the integrating portion curves from the main body 1 to the weld sections 2).
Regarding claim 8, Yang (Figures 4A-5) discloses a heat transmitting device, comprising:
A main body (1) having an opening (11), and
An integrating portion (15) sealing the opening of the main body (Paragraph 32) and having a first surface (Figures 4A-5: Defined by a top surface of element 1 in the integrating portion 15) and a second surface opposite the first surface (Figures 4A-5: Defined by a bottom surface of element 1 in the integrating portion 15),
Where the integrating portion comprises: a first welding pattern formed on the first surface and a second welding pattern formed on the second surface (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together), and
Where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together).
While Yang discloses ultrasonic welding via ultrasonic welding equipment (Paragraph 36: See elements 5 defining work surfaces) to define the first and second welding patterns, Yang does not explicitly teach or disclose that the type of the first welding pattern and the type of the second welding pattern are different.
Widhalm teaches ultrasonic welding equipment (100) configured to ultrasonically weld first and second surfaces (Defined by parts 110), where a first welding pattern (defined by 302) is formed on the first surface and a second welding pattern (defined by 304) is formed on the second surface (Figures 2 and 3), where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 2 and 3), and where the first welding pattern and the type of the second welding pattern are different (Figure 3 and Paragraph 20).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the ultrasonic welding equipment as disclosed by Yang to impart different welding patterns to first and second surfaces as taught by Widhalm to improve operational lifetime of a heat pipe by increasing bonding strength of between adjacent surfaces of a hermetic seal. 
While Yang as modified by Widhalm discloses first and second welding patterns that are configured to be different, Yang as modified by Widhalm does not explicitly teach or disclose how the welding patterns are configured to be different (i.e. Yang as modified by Widhalm does not explicitly teach or disclose different welding pattern density).
Byun et al. teaches ultrasonic welding equipment (10, 20) configured to form at least one welding pattern (P1, P2) on at least one surface (14, 15, 34, 35) (Paragraph 14), where the at least one welding pattern density is configured to be different (Paragraph 14, see also Figures 8 and 10: Welding patterns are configured to differ based upon pressing pattern, pattern density, and pattern symmetry/asymmetry -i.e. pattern orientation angle-).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first and second welding patterns as disclosed by Yang as modified by Widhalm to be asymmetric as taught by Byun et al. to improve operational lifetime of a heat pipe by increasing bonding strength of between adjacent surfaces of a hermetic seal.
Regarding claim 9, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a tapered structure (Figures 4A-5: The integrating portion tapers from element 1 to element 2).
Regarding claim 12, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), and where the width of the first end is substantially the same as the width of the main body (Annotated Figure 5: The integrating portion is a continuation of the main body, therefore the first width is substantially equal to the width of the main body).
Regarding claim 13, Yang discloses a heat transmitting device as discussed above, where the integrating portion is a heat pipe or a vapor chamber (Paragraph 27).
Regarding claim 14, Yang discloses a heat transmitting device as discussed above, where an end of the integrating portion connected to the main body is curved (Figures 4B and 4C, see also annotated Figure 5: The integrating portion is a continuation of the main body, where the integrating portion curves from the main body 1 to the weld sections 2).

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702), Widhalm (US 2013/0056025), and Byun et al. (US 2016/0043360), and further in view of Chikagawa (WO 2018199215 A1).
Regarding claims 3 and 10, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), the first end is connected to the main body and has a first width (Annotated Figure 5, see also Figure 4C) and the second end has a second width (Annotated Figure 5, see also Figure 4C).  While Yang appears to suggest that the second width is substantially equal to the second width (i.e. the second width is approximately 1.0 times the first width) (Annotated Figure 5), Yang does not expressly teach or disclose the second width as 0.5-1.2 times the first width.
Chikagawa teaches a heat transmitting device (1), comprising: a main body (Annotated Figure 1) and an integrating portion (Annotated Figure 1), where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 1 and Figure 2), where the first end is connected to the main body and has a first width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2) and the second end has a second width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2), and where the second width is 0.5-1.2 times the first width (Annotated Figure 1, Figure 2, and Page 5, lines 35-44 of the attached translation: The heat transmitting device is of uniform rectangular shape such that the second width is necessarily 1.0 times the first width).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first and second widths as disclosed by Yang such that the second width is 1.0 times the first width as taught by Chikagawa to minimize manufacturing costs by forming a heat transmitting device with substantially uniform dimensions and sealing open ends of the heat transmitting device with welds having substantially uniform dimensions.


    PNG
    media_image1.png
    112
    286
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    229
    543
    media_image2.png
    Greyscale

Regarding claims 4 and 11, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), the first end is connected to the main body and has a first width (Annotated Figure 5, see also Figure 4C), and a distance is formed between the first end and the second end (Annotated Figure 5).  While Yang appears to suggest that the distance is substantially equal to the second width (i.e. the distance is approximately 1.0 times the first width) (Annotated Figure 5), Yang does not expressly teach or disclose the distance as 1.0-1.5 times the first width.
Chikagawa teaches a heat transmitting device (1), comprising: a main body (Annotated Figure 1) and an integrating portion (Annotated Figure 1), where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 1 and Figure 2), where the first end is connected to the main body and has a first width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2), where a distance (i.e. defined by “a” plus “c”) is formed between the first end and the second end (Annotated Figure 1 and Figure 2), and where Chikagawa acknowledges that the distance (i.e. defined by “a” plus “c”) and the first width (i.e. defined as a function of “L” or “W”) of an integrating portion are variable parameters configured to improve a capability of a welded joint to resist leakage (See Page 5, lines 35-44 of the attached translation).  Therefore, the distance and the width of an integrating area are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a distance of an integrating area relative a width of the integrating area results in a lower incidence of leakage. Therefore, since the general conditions of the claim, i.e. that the distance and the first width are variable parameters, were disclosed in the prior art by Chikagawa, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the distance and the first width as disclosed by Yang such that the distance as 1.0-1.5 times the first width in view of the teachings of Chikagawa to improve leak resistance of a heat transmitting device by increasing a sealing area of a welded joint since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 15, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702), and further in view of Widhalm (US 2013/0056025).
Regarding claim 15, Yang (Figures 4A-5) discloses a heat transmitting device, comprising:
A main body (1) having an opening (11), and
An integrating portion (15) sealing the opening of the main body (Paragraph 32) and having a first surface (Figures 4A-5: Defined by a top surface of element 1 in the integrating portion 15) and a second surface opposite the first surface (Figures 4A-5: Defined by a bottom surface of element 1 in the integrating portion 15),
Where the integrating portion comprises: a first welding pattern formed on the first surface and a second welding pattern formed on the second surface (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together), and
Where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 4A-5 and Paragraph 36: See Welding sections 2 that join the first and second surfaces together).
While Yang discloses ultrasonic welding via ultrasonic welding equipment (Paragraph 36: See elements 5 defining work surfaces) to define the first and second welding patterns, Yang does not explicitly teach or disclose that the type of the first welding pattern and the type of the second welding pattern are different.
Widhalm teaches ultrasonic welding equipment (100) configured to ultrasonically weld first and second surfaces (Defined by parts 110), where a first welding pattern (defined by 302) is formed on the first surface and a second welding pattern (defined by 304) is formed on the second surface (Figures 2 and 3), where the position of the first welding pattern corresponds to the position of the second welding pattern (Figures 2 and 3), and where the first welding pattern and the type of the second welding pattern have different pattern designs (Figure 3 and Paragraph 20).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the ultrasonic welding equipment as disclosed by Yang to impart different welding patterns to first and second surfaces as taught by Widhalm to improve operational lifetime of a heat pipe by increasing bonding strength of between adjacent surfaces of a hermetic seal. 
Regarding claim 16, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a tapered structure (Figures 4A-5: The integrating portion tapers from element 1 to element 2).
Regarding claim 19, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), and where the width of the first end is substantially the same as the width of the main body (Annotated Figure 5: The integrating portion is a continuation of the main body, therefore the first width is substantially equal to the width of the main body).
Regarding claim 20, Yang discloses a heat transmitting device as discussed above, where the integrating portion is a heat pipe or a vapor chamber (Paragraph 27).
Regarding claim 21, Yang discloses a heat transmitting device as discussed above, where an end of the integrating portion connected to the main body is curved (Figures 4B and 4C, see also annotated Figure 5: The integrating portion is a continuation of the main body, where the integrating portion curves from the main body 1 to the weld sections 2).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702) and Widhalm (US 2013/0056025), and further in view of Chikagawa (WO 2018199215 A1).
Regarding claim 17, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), the first end is connected to the main body and has a first width (Annotated Figure 5, see also Figure 4C) and the second end has a second width (Annotated Figure 5, see also Figure 4C).  While Yang appears to suggest that the second width is substantially equal to the second width (i.e. the second width is approximately 1.0 times the first width) (Annotated Figure 5), Yang does not expressly teach or disclose the second width as 0.5-1.2 times the first width.
Chikagawa teaches a heat transmitting device (1), comprising: a main body (Annotated Figure 1) and an integrating portion (Annotated Figure 1), where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 1 and Figure 2), where the first end is connected to the main body and has a first width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2) and the second end has a second width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2), and where the second width is 0.5-1.2 times the first width (Annotated Figure 1, Figure 2, and Page 5, lines 35-44 of the attached translation: The heat transmitting device is of uniform rectangular shape such that the second width is necessarily 1.0 times the first width).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first and second widths as disclosed by Yang such that the second width is 1.0 times the first width as taught by Chikagawa to minimize manufacturing costs by forming a heat transmitting device with substantially uniform dimensions and sealing open ends of the heat transmitting device with welds having substantially uniform dimensions.
Regarding claim 18, Yang discloses a heat transmitting device as discussed above, where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 5, see also Figure 4C), the first end is connected to the main body and has a first width (Annotated Figure 5, see also Figure 4C), and a distance is formed between the first end and the second end (Annotated Figure 5).  While Yang appears to suggest that the distance is substantially equal to the second width (i.e. the distance is approximately 1.0 times the first width) (Annotated Figure 5), Yang does not expressly teach or disclose the distance as 1.0-1.5 times the first width.
Chikagawa teaches a heat transmitting device (1), comprising: a main body (Annotated Figure 1) and an integrating portion (Annotated Figure 1), where the integrating portion has a first end and a second end opposite the first end (Annotated Figure 1 and Figure 2), where the first end is connected to the main body and has a first width (i.e. defined as a function of “L” or “W”) (Annotated Figure 1 and Figure 2), where a distance (i.e. defined by “a” plus “c”) is formed between the first end and the second end (Annotated Figure 1 and Figure 2), and where Chikagawa acknowledges that the distance (i.e. defined by “a” plus “c”) and the first width (i.e. defined as a function of “L” or “W”) of an integrating portion are variable parameters configured to improve a capability of a welded joint to resist leakage (See Page 5, lines 35-44 of the attached translation).  Therefore, the distance and the width of an integrating area are recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a distance of an integrating area relative a width of the integrating area results in a lower incidence of leakage. Therefore, since the general conditions of the claim, i.e. that the distance and the first width are variable parameters, were disclosed in the prior art by Chikagawa, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the distance and the first width as disclosed by Yang such that the distance as 1.0-1.5 times the first width in view of the teachings of Chikagawa to improve leak resistance of a heat transmitting device by increasing a sealing area of a welded joint since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2001324287 A discloses welded heat pipe ends.
US 2007/0294892 discloses welded heat pipe structure.
US 2008/0078531 discloses a heat pipe.
US 2008/0141872 discloses a heat pipe.
US 2010/0251547 discloses dimensions of heat pipe welds.
US 2016/0221131 discloses heat pipe welds.
US 2017/0248378 discloses heat pipe welds.
US 2019/0271511 discloses heat pipe dimensions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763